Citation Nr: 0306315
Decision Date: 04/01/03	Archive Date: 07/22/03

DOCKET NO. 99-05 244               DATE APR 01, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Huntington, West Virginia

THE ISSUE

Entitlement to an increased rating for post-traumatic stress
disorder (PTSD), currently rated 50 percent disabling.

(The issue of entitlement to a rating higher than 70 percent for
the PTSD will be the subject of a later decision.)

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America. Inc.

WITNESS AT HEARING ON APPEAL

The veteran             

ATTORNEY FOR THE BOARD 

Leonard J. Vecchiollo 

INTRODUCTION

The veteran served on active duty in the military from July 1967 to
May 1971.

In September 1998, the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia, granted a temporary total
rating of 100 percent for the veteran's PTSD because he recently
had been hospitalized for more than 21 days for treatment of the
condition. See 38 C.F.R. 4.29 (1999) ("paragraph 29"). The RO also
determined. however, that his prior 50 percent rating for his PTSD
would resume upon termination of the temporary total rating. He
appealed to the Board of Veterans' Appeals (Board) for a rating
higher than 50 percent. As support for his claim, he testified at
a video-conference hearing in August 2000. In April 2001, the Board
remanded the case for further development.

For the reasons discussed below, the Board will increase the rating
for the PTSD from 50 to 70 percent. However. the Board must
undertake additional development on the issue of whether the
veteran is entitled to a rating higher than 70 percent for this
condition. The Board is undertaking the additional development
pursuant to authority granted by 38 C.F.R. 19.9(a)(2). When it is
completed, the Board will provide notice of the development as
required by Rule of Practice 903. 38 C.F.R. 20.903. After giving
the notice and reviewing your response to the notice. the Board
will prepare a separate decision addressing that additional issue.

2 -

FINDING OF FACT

As a result of his PTSD, the veteran experiences depression,
suicidal ideation, difficulty in adapting to stressful
circumstances, and an inability to establish and maintain effective
relationships; these symptoms, in turn, cause occupational and
social impairment, with deficiencies in most areas, such as work.
school, family relations, judgment, thinking, or mood.

CONCLUSION OF LAW

The criteria have been met for a 70 percent rating for the PTSD. 38
U.S.C.A. 1155, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 3.156(a),
3.159, 3.326(a). 4.1-4.14, 4.130, Diagnostic Code 9411 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim. the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). was
signed into law. 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107,
5126 (West 2002). In addition, regulations implementing the VCAA
are codified at 38 C.F.R. 3.102. 3.156(a), 3.159 and 3.326 (2002).
The Board will assume for the purpose of this decision that the
liberalizing provisions of the VCAA and the implementing
regulations. to include the notice and duty to assist provisions,
are applicable to the issue on appeal. See Karnas v. Derwinski. 1
Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provide that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not

required to provide assistance to a claimant if there is no
reasonable possibility that such assistance would aid in
substantiating the claim. They also require VA to notify the
claimant and the claimant's representative, if any, of any
information, and any medical or lay evidence, not previously
provided to the Secretary that is necessary to substantiate the
claim. As part of the notice, VA is to specifically inform the
claimant and the claimant's representative, if any, of which
portion, if any, of the evidence is to be provided by the claimant
and which part, if any, VA will attempt to obtain on behalf of the
claimant. 38 U.S.C.A. 5103A; 38 C.F.R. 3.159(b). See, too,
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the
duties imposed by 38 U.S.C. 5103(a) and 38 C.F.R. 3.159).

In November 2002, the RO issued a supplemental statement of the
case (SSOC) to the veteran specifically informing him of the
evidence and information necessary to substantiate his claim, the
information and evidence that he should submit personally, and the
assistance that VA would provide in obtaining evidence and
information in support of his claim--if identified. And since in
this decision the Board is increasing the rating for his PTSD from
50 to 70 percent and requesting even further development on the
issue of whether he is entitled to a rating higher than 70 percent
(prior to making that determination), the VCAA is clearly
benefiting him here. Obviously then, any failure to notify or
assist him is essentially inconsequential and, therefore, nothing
more than harmless error. Also, since the Board is rendering a
favorable decision, he will not be prejudiced by consideration of
the VCAA. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In June 1986, the veteran applied for service connection for PTSD.
which was denied in several subsequent rating decisions. He did not
appeal those decisions. He was hospitalized for PTSD in February
1987 and July 1987. And an April 1993 rating decision granted
service connection for PTSD and assigned an initial 50 percent
rating effective from February 1989. He again was hospitalized for
PTSD in March 1994 and September 1996.

- 4 -

In August 1997, the veteran requested a higher rating for his PTSD.

Ratings for service-connected disabilities are determined by
comparing the symptoms the veteran is presently experiencing with
various criteria set forth in VA's Schedule for Rating Disabilities
(Rating Schedule)-which is based on average impairment in earning
capacity. See 38 U.S.C.A. 1155; 38 C.F.R. 4.1. Separate diagnostic
codes identify the various disabilities. When a question arises as
to which of two ratings apply under a particular diagnostic code.
the higher evaluation is assigned if the disability more closely
approximates the criteria for the higher rating- otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7. After careful
consideration of the evidence, any reasonable doubt remaining is
resolved in favor of the veteran. 38 C.F.R. 4.3. Also, when making
determinations concerning the appropriate rating to be assigned, VA
must take into account the veteran's entire medical history and
circumstances. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet.
App. 589, 592 (1995). But where, as here, the veteran did not
timely appeal the rating initially assigned for his disability-
just after establishing his entitlement to service connection for
it, his current level of functional impairment is the most
important consideration. See Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

Since the veteran filed his claim for a higher rating for his PTSD
in August 1997, after November 7, 1996, when VA began using the
revised criteria for rating psychiatric disabilities, only the new
criteria need to be considered because the change in law did not
occur during the pendency of his appeal. See Dudnick v. Brown, 10
Vet. App. 79, 80 (1997). The revised criteria are listed at 38
C.F.R. 4.130, Diagnostic Code 9411 (2002).

Under this Diagnostic Code. a 50 percent evaluation is warranted
when symptomatology causes occupational and social impairment with
reduced reliability and productivity due to such symptoms as:
flattened affect- circumstantial, circumlocutory, or stereotyped
speech; panic attacks more than once a week; difficulty in
understandings complex commands; impairment of short and long-term
memory; impaired judgment; impaired abstract thinking- disturbances
of motivation

5 -

and mood- difficulty in establishing and maintaining effective work
and social relationships.

A 70 percent evaluation is warranted where symptomatology causes
occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood, due to such symptoms as: suicidal ideation. obsessional
rituals which interfere with routine activities, speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately, and effectively; impaired impulse
control; spatial disorientation; neglect of personal appearance and
hygiene; difficulty in adapting to stressful circumstances-.
inability to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and social
impairment, due to such symptoms as: gross impairment in thought
processes or communication; persistent delusions or hallucinations;
grossly inappropriate behavior; persistent danger of hurting self
or others; intermittent inability to perform activities of daily
living; disorientation to time or place; memory loss for names of
close relatives, own occupation, or own name. 38 C.F.R. 4.130,
Diagnostic Code 9411 (2002).

A VA psychiatrist who had examined the veteran for compensation
purposes in February 1996 reported a Global Assessment of
Functioning (GAF) score of 50, which, according to the 4th Edition
of the American Psychiatric Association's Diagnostic and
Statistical Manual of Mental Disorders (DSM-IV) is indicative of
"serious" symptoms and impairment-that same VA examiner went on to
suggest much less actual disability. He said that, even though the
veteran has continued to experience problems with his PTSD since he
was in Vietnam, his problems seem to be reasonably "stable" with
treatment of the medication that he has been receiving through the
VA. The VA examiner pointed out that the severity and extent of the
veteran's problems appeared to be "about the same" as when he
previously was evaluated (by that same VA examiner) in February
1993.

6 -

The reports of VA psychiatric evaluations (also by that same VA
examiner) in October 1998 and October 1999 are also of record.
After both of those evaluations. the VA examiner continued to
conclude that the overall severity of the veteran's PTSD was no
more than "moderate." while also continuing to acknowledge that the
veteran had been experiencing chronic. recurring symptoms since
Vietnam; that, as a result, he would continue to need help on an
ongoing basis; that his psychiatric problems appeared to
occasionally have interfered with him socially and industrially, on
an ongoing basis; and that there even had been occasions when he
got decompensated while in the hospital and experienced some
delirious episodes, also while confined to the hospital, due to his
open heart surgery. But that notwithstanding, the VA examiner
believed a "big part" of the veteran's problems were caused by his
progressively impaired physical health, particularly his
cardiovascular and stomach problems; as opposed to his PTSD, and
that his multiple physical impairments appeared to be "the reason
why [he] has not been able to work." That VA examiner did not feel
as though the veteran's PTSD is the primary reason for his
inability to work, reiterating that he continues to receive
outpatient treatment through the VA hospital, which appears to be
helping.

The incidents cited by the VA examiner when the veteran
decompensated, experienced delirium, and had very inappropriate
behavior towards others on staff at the hospital-particularly his
nurses-occurred in May 1999 while an inpatient at the Charleston
Area Medical Center. But that was in anticipation of undergoing the
coronary artery bypass graft (CABG) surgery, and he very
understandably may have had extreme anxiety and reservations about
the outcome of the pending operation, as evidenced by indications
in the records of that hospitalization that he was "scared of
dying" and "[did not] wish to die." And several other records on
file pertain to follow-up treatment that he has received on an
ongoing basis since that procedure for lingering chest pain
possibly related to his heart disease (with hypertension and an
elevated cholesterol level). He also has received still other,
ongoing treatment for abdominal pain likely related to his peptic
ulcer disease (PUD), which his doctors sometimes referred to as
gastritis secondary to gastroesophageal reflux disease (GERD), as
well as treatment for various other

7 -

physical ailments such as recurring headaches (cephalalgia), pain
in his right knee, sinusitis, obesity, otitis media, cholecystitis.
bursitis, and pneumonia.

The records of his treatment in a VA outpatient mental health
clinic (MHC) are of record. Some who have subsequently examined or
treated the veteran have indicated that his PTSD is no more than
"moderate," and that his GAF score ranges from a low of only 60 to
a high of 75., as noted in records dated in February 1997,
September 1997, November 1997, February 1998, March 1998, April
1998, May 1998, August 1998, September 1998, February 1999, April
1999, June 1999, August 2000, December 2000, and April 2001.

Two MHC progress notes dated in July 2001 report a GAF of 50 and 50
to 55, respectively. MHC clinic notes in December 2001, March 2002,
and August 2002 reported a GAF score of 50. The examiner who
conducted the April 2002 VA examination reported a GAF score of 60.
However, that examiner also noted that the veteran's PTSD was
marked to severe in nature. In addition. that examiner also noted
that, associated with the veteran's PTSD was recurrent, marked,
severe major depression with paranoid ideation. Finally, the
medical personnel who treated the veteran in August 2001, and
December 2001 noted that the veteran's PTSD symptomatology was
severe.

There have been several other occasions when the veteran's
evaluating and treating psychiatrists, psychologists, and social
work counselors have also indicated that his PTSD is "severe"-which
is more disabling than reflected by his current 50 percent rating.
The report of a September 1996 hospitalization at a VA medical
center (VAMC) reported a much lower GAF score of only 40/45. In
addition to records of treatment that he received in a VA
outpatient mental health clinic; while participating in a PTSD
support group in April 1997, August 1997, October 1998. and
November 1998, his reported symptomatology was increased.
Furthermore, other records concerning a hospitalization at a VAMC
from May to July 1998, in connection with a 9-week long inpatient
PTSD program, indicate that he was "totally disabled" as a result
of his PTSD. And one of his primary care therapist indicated that
his PTSD was severe enough that:

- 8 -

while he was able to make some minimal gains- primarily in the
areas of communication and trust, it is unlikely that he will
maintain them outside of a structured, protected environment
without intensive continued outpatient treatment for his PTSD.

Subsequently, an August 2001 MHC progress note reported a GAF of
45.

The veteran has also attended VA Vietnam veterans support group
meetings from October 1996 to February 1999. He testified that he
no longer desires to attend these group sessions as he has no trust
in the counselors because he once related feelings of suicidal
ideation during a session, and was immediately sent to a "lock
down" facility. The veteran has also continuously taken medication
for his PTSD during the entire appeal period.

In statements and testimony, the veteran contends that his PTSD is
more severe than is currently evaluated. He notes that he is
constantly depressed, had thoughts of committing suicide in the
past, and frequent flashbacks and nightmares of his Vietnam
experiences. He reports that he gets little sleep. He avoids people
by going into his garage when they visit his home. He will drive
his car to the mall or shopping center and he will stay in the car
while his wife shops. The veteran's only contact with people
besides his immediate family members is occasional church visits.
The veteran reported that he stopped working in 1984 due to a low
back disability and PTSD and is in receipt of Social Security
Administration (SSA) disability retirement benefits. He maintains
that he currently cannot work solely due to his PTSD.

9 -

The veteran has most of the symptomatology required for a 70
percent rating. He manifests occupational and social impairment,
with deficiencies in most areas, and has symptoms of suicidal
ideation. depression, difficulty in adapting to stressful
circumstances, and an inability to establish and maintain effective
relationships. It is not required that he has each and every
symptom listed for a higher rating to receive one. Neither is the
list of symptoms for the higher rating all inclusive-, rather it is
merely intended to provide examples of the type and degree of
symptoms, or their effects, that would justify a higher rating.
Mauerhan v. Principi, 16 Vet. App. 436 (2002)- see also Drosky v.
Brown. 10 Vet. App. 251, 255 (1997).

Although the GAF scores assigned to the veteran do not fit neatly
into the rating criteria, they are probative evidence to be
considered nonetheless. See Carpenter v. Brown. 8 Vet. App. 240
(1995). A GAF score is a scaled rating reflecting the
"psychological, social, and occupational functioning on a
hypothetical continuum of mental health-illness." DIAGNOSTIC AND
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). GAF
scores in the 45-60 range indicate "moderate" to "serious" symptoms
(e.g., a flat affect and circumstantial speech, occasional panic
attacks) or moderate difficulty in social, occupational, or school
functioning (e.g.. few friends, conflicts with peers or co-workers)
to serious symptoms (e.g., suicidal ideation, severe obsessional
rituals, frequent shoplifting) or any serious impairment in social,
occupational, or school functioning (e.g., no friends, unable to
keep a job). We note, by way of reference, that the Court affirmed
the Board's decision to deny an evaluation higher than 50 percent
in Carpenter, wherein the facts involved an appellant service
connected for PTSD with a GAF score of 55-60. In light of the
conflicting evidence of record in this particular appeal, though,
the Board will give the veteran the benefit of the doubt and find
that his lower GAF scores of record more closely approximate his
overall mental status. This, in turn, means he is entitled to a
higher rating of at least 70 percent. 38 U.S.C.A. 5107(b); 38
C.F.R. 4.3. See also Gilbert v. Derwinski. 1 Vet. App. 49 (1990);
Alemany v. Brown. 9 Vet. App. 518. 519 (1996).

The veteran and his representative also contend that he is entitled
to a 100 percent rating for his PTSD. But as alluded to earlier,
the evidence of record is inadequate to make this determination
right now, so further development of this issue is being initiated
by the Board pursuant to authority granted by 38 C.F.R. 19.9(a)(2).
After giving the notice and reviewing your response to the notice,
the Board will prepare a separate decision addressing that
additional issue.

ORDER

A 70 percent rating is granted for the PTSD. subject to the laws
and regulations governing the payment of VA monetary benefits.

KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.



